       Case 2:20-cv-00121-KJM-DB Document 4 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN WATSON MICHALEK, et al.,                    No. 2:20-cv-0121 KJM DB PS
12                       Plaintiffs,
13             v.                                       ORDER TO SHOW CAUSE
14    JOHN TOTONOTNNA, et al.,
15                       Defendants,
16

17          Plaintiff Brian Watson Michalek is proceeding in this action pro se. This matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   On April 27, 2020, plaintiff was granted sixty days to retain counsel to proceed with this action.

20   (ECF No. 3.) The docket reflects that plaintiff has not responded to the court’s order in any

21   manner.

22          The failure of a party to comply with any order of the court “may be grounds for

23   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

24   inherent power of the Court.” Local Rule 110. Any individual representing himself or herself

25   without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and all

26   applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

27   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

28   ////
                                                       1
         Case 2:20-cv-00121-KJM-DB Document 4 Filed 10/15/20 Page 2 of 2


 1           In light of plaintiff’s pro se status, and in the interests of justice, the court will provide
 2   plaintiff with an opportunity to show good cause for plaintiff’s conduct.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
 5   this case should not be dismissed for lack of prosecution 1 ; and
 6           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
 7   recommendation that this case be dismissed.
 8   DATED: October 14, 2020                                  /s/ DEBORAH BARNES
                                                              UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1 Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
27
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
